This is an appeal by an employer and its insurance carrier from an award of compensation in favor of claimant. The case was before the court on a former appeal (270 App. Div. 1058), which involved a decision of the Workmen’s Compensation Board excusing the failure of claimant' to give written notice to his employer of his injury. In that case this court upheld the decision of the board. The same question is involved on this" appeal. The board found that on April 24, 1943, claimant sustained accidental injuries arising out of and in the course of his employment. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. The application of the Attorney-General for the imposition of a penalty is denied. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.